Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered November 6, 2002, convicting defendant, upon his plea of guilty, of sodomy in the first degree, use of a child in a sexual performance (two counts), sexual abuse in the first and second degrees, promoting a sexual performance by a child, attempted disseminating indecent material to minors in the first degree, and possessing a sexual performance by a child, and sentencing him to an aggregate term of 19 years, unanimously affirmed.
Defendant’s valid waiver of his right to appeal forecloses review of his excessive sentence claim (see People v Seaberg, 74 NY2d 1, 10 [1989]). Were we to review it, we would find it unavailing. Concur—Andrias, J.P., Saxe, Sullivan, Ellerin and Williams, JJ.